Exhibit FOURTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT THIS FOURTH SUPPLEMENT AND FORBEARANCE AGREEMENT TO THE MASTER CREDIT AGREEMENT (“Fourth Supplement”)is made and entered into as of March 27, 2009 (“Effective Date”), by and between NEDAK ETHANOL, LLC, a Nebraska limited liability company (“Borrower”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA (formerly Farm Credit Services of Grand Forks, FLCA) (“Lender”). RECITALS: A.Lender and Borrower have entered into that certain Master Credit Agreement dated as of February 14, 2007 (the “Master Credit Agreement”), that certain First Supplement to Master Credit Agreement dated as of February 14, 2007 (the “First Supplement”), that certain Second Supplement to Master Credit Agreement dated as of February 14, 2007 (“Second Supplement”), and that certain Third Supplement and Forbearance Agreement to Master Credit Agreement dated as of April 11, 2008 (“Third Supplement”, and together with the Master Credit Agreement, First Supplement and Second Supplement, as amended, replaced, restated, modified, or supplemented from time to time, are referred to as the “Master Agreement”) pursuant to which Lender has extended certain credit facilities to Borrower under the terms and conditions set forth in the Master Agreement. B.Borrower did not obtain mechanical completion, as defined in the Construction Agreement (“Mechanical Completion”), of the Project by or on July 15, 2008. C.Borrower did not achieve 100% name plate production for its ethanol facility or pass the required performance tests within 60 days after achieving Mechanical Completion. D.Borrower has not complied with any of the financial covenants set forth in Article V of the Master Credit Agreement. E.The failure to (i) meet the Mechanical Completion date, (ii) achieve 100% name plate production, and (iii) to comply with the financial covenants have created one or more defaults under the Master Agreement. F.In the letter dated February 11, 2009, Lender declared a Default by Borrower. G.As a condition to advancing any portion of the Loan to Lender on or subsequent to the date hereof, Borrower and Lender desire to further amend the Master Agreement as set forth in this Fourth Supplement to provide for additional terms and conditions. AGREEMENT: Now, therefore, in consideration of the mutual covenants and agreements contained in this Agreement and other good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties agree as follows: A.Effect of Fourth Supplement.This Fourth Supplement supplements the Master Agreement (including the First Supplement, Second Supplement and Third Supplement) and applies to all Loans thereunder. B.Amendments to Master Agreement. The Master Agreement is amended as follows: 1.The following definitions, which are set forth in Section 1 of the First Supplement, are amended to read as follows: “Construction and Term Loan Maturity Date” means the earlier of (a) March 1, 2018, and (b) the date on which the Obligations have been declared or have automatically become due and payable, whether by acceleration or otherwise. “Loan Conversion Date” means the date which is the first day of the month the Required
